Citation Nr: 1002499	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07- 04 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle injury including scarring (right ankle injury), 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals of 
laceration of the right first finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.S.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active duty for training from January to May 
1976 and had active duty service from April 1978 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 10 percent rating for 
residuals of a right ankle injury, effective from March 18, 
2004, and denied a compensable rating for residuals of 
laceration of the right first finger.  By letter dated in 
November 2006, the Veteran was advised that his case was 
being transferred to the San Diego RO.

The Board remanded the claim in June 2008 to afford the 
Veteran a videoconference hearing.  The Veteran testified at 
a videoconference hearing chaired by the undersigned in April 
2009.  A transcript of the proceeding is of record.  The 
Board remanded the claim in June 2009 for further development 
and consideration. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's 
right ankle disability does not result in marked limitation 
of motion; the Veteran's right ankle scar measures 2.0 
centimeters by 0.1 centimeters; and there was no adherence to 
underlying tissue, tenderness, disfigurement, ulceration, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.

2.  The preponderance of the evidence show the Veteran's 
residuals of laceration of the right first finger manifests 
in a scar measuring 2.7 centimeters by 0.1 centimeters; there 
was no adherence to underlying tissue, tenderness, 
disfigurement, ulceration, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation, or abnormal texture.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a right 
ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 
4.45, 4.59, 4.71a, Diagnostic Code 5271, 4.118, Diagnostic 
Codes 7801-0 (2009).

2.  The criteria for a compensable rating for right first 
finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801-05 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The Veteran was also apprised of the evidence needed to 
establish a disability rating.  See Dingess, supra.  While 
the notification did not advise the appellant of the laws 
regarding effective dates for any grant of an increased 
disability rating, no new effective date for award of 
benefits will be assigned as the claims for increased rating 
were denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant, in correspondence received in 
October 2006, stated that he had no other evidence to submit.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  3 8 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.

The Veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered along with the clinical evidence of record 
to determine an appropriate rating.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  An evaluation of the 
extent of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Consideration must be given to the assignment of separate 
ratings for separate periods of time based on the facts 
found, a practice known as "staged ratings."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran relates severe neurological symptoms resulting 
from his right ankle injury, particularly complete right foot 
numbness since separation from service.  

VA clinical records note treatment for Vitamin 12 
deficiency/pernicious anemia.  A July 2000 VA examination 
report noted that the Veteran's decreased sensation resulted 
in a nondermatomal distribution.  An August 2004 VA progress 
note relating to the Veteran's neuropathy gave an impression 
of "malingering (compensation)."  

In March 2006, the examiner noted left ankle dorsiflexion was 
15 degrees, and plantar flexion was 35 degrees.  A VA 
examination was conducted in August 2009.  The examiner noted 
that a July 2004 electromyogram (EMG) showed bilateral lower 
extremities neuropathy very unlikely related to his service-
connected right ankle injury.  Range of motion of the ankles 
in plantar flexion was 55/5 degrees.  

Marked right ankle limitation of motion has not been shown.

Consideration has been given to whether a higher rating is 
warranted for the service-connected right ankle disability on 
the basis of functional impairment and pain.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995), supra.  However, the March 2006 examiner 
stated that there was no additional limitation of motion due 
to repetitive use.  The August 2009, the examiner stated that 
there was no additional limitation of function or motion due 
to pain, fatigue, weakness or lack of endurance following 
repetitive activity.  

Consideration must be given to the other diagnostic criteria 
related to the ankles to determine whether increased ratings, 
or additional separate compensable ratings, are warranted.  
However, there is no evidence of ankylosis of the ankle or 
subastragalar or tarsal joints (Diagnostic Codes 5270 and 
5272), malunion of the os calcis or astragalus (Diagnostic 
Code 5273), or that the Veteran has undergone an 
astragalectomy (Diagnostic Code 5274).

The Veteran's right ankle and right first finger scars may be 
rated under the applicable skin criteria.  On examination in 
March 2006, the Veteran's right ankle scar measured 2.0 
centimeters by 0.1 centimeters.  On VA examinations in March 
2006 August 2009, the Veteran's finger scar measured 3.0 
centimeters by 0 centimeters, and 2.7 centimeters by 0.1 
centimeters.  Both examinations found no adherence to 
underlying tissue, tenderness, disfigurement, ulceration, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.

The Veteran's scars are is not analogous to Diagnostic Codes 
7801 and 7802 that pertain to large, deep scars or large 
scars that cause limitation of motion as the Veteran's scar 
does not exceed 6 square inches, the minimum area of coverage 
required for a compensable rating. 

There is no evidence that the scars are unstable to warrant 
application of Diagnostic Code 7803, superficial, unstable 
scars.  Inflammation has not been shown, and a higher rating 
under Diagnostic Code 7804 is not for application either.  
The record does not demonstrate limitation of function 
associated with the scars that would support a compensable 
rating under Diagnostic Code 7805. 

The Veteran also complained of muscle spasms in his right 
hand.  However, the August 2009 VA examiner stated that his 
service-connected right finger disability was asymptomatic.  

Accordingly, the Veteran is not entitled to a separate 10 
percent rating for his right ankle scaring or a compensable 
evaluation for his right finger laceration scar under any 
skin Diagnostic Code.  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted.  At no time during the pendency of these 
claims, have the disabilities been more or less disabling 
than as currently rated.


ORDER

Entitlement to an increased rating for service-connected 
right ankle injury is denied.  

Entitlement to an increased rating for service-connected 
right first finger is denied. 


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


